DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “223”, in figure 2, has been used to designate both hook material and loop material.  Applicant’s Written Description, paragraph [00020] uses reference numeral 223 for the disclosure of “loop material”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 6 and 14, the claim requires “flexible, teeth”.  However, the Applicant’s Written Description, paragraph [0024], discloses the teeth are part of the first connector, while in paragraph [0026], is disclosed the first connector is formed from metallic material.  There is no further disclosure for any other material used for the teeth.  It is unclear from the specification how the teeth could be flexible is are formed from metallic material.  Regarding claims 8 and 16, “said semi-rigid panel is formed from semi-rigid plastic”.  It is unclear from the specification what exact material applicant used for the panel to be a semi-rigid plastic.  Applicant’s Written Description, paragraph [0026], discloses the semi-rigid panel is formed from semi-rigid plastic, but no disclosure of what material is used in the invention as a semi-rigid plastic.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 9, in line 30 of the claims, “a second connector” is indefinite because it is unclear if applicant is referring to the previous “second connector” from line 17, or if applicant is introducing an additional second connector.  Regarding claims 6, 8, 14, and 16, the claims are indefinite for the reasons explained in the 112, first paragraph, above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 8,328,055) in view of Rodda (US 9,164,126) and Le gette (US 2014/0191106).
Claims 1, 9 and 17
Snyder discloses a combination of an smart phone electronic device (12) and a case (100) for holding an electronic device (see figure 5 and column 3 lines 7-8) comprising a main body including a panel (defined by rear 100R in combination with platform 120) including a front surface; a rear surface; at least one side wall; wherein said at least one side wall extends perpendicularly from said panel; wherein said front surface and said at least one side wall form a rectangular volume; and wherein said front surface and said at least one side wall are adapted to releasably and securely hold an electronic device within said rectangular volume (see figure 1); a first connector member (400) including a flexible portion (defined by buttons 410); wherein said flexible portion is adapted to flex when pressure is applied thereto by a second connector member (310) thereby allowing said second connector member to releasably connect thereto (see column 5 lines 5-18 and column 7 lines 9-18); wherein said first connector member is attached to said rear surface of said panel of said main body; an adjustable handle strap (defined by combination of 200 and 300) being elongated, adjustable in length, flexible, and connected to said panel at opposite ends thereof forming a loop; and wherein said strap is located opposite to the first connector member; the second connector member is attached to a side of said strap, and is adapted to releasably and rotatably connect with said first connector member of said main body; wherein said adjustable handle is adapted to releasably and rotatably connect with said main body, such that a user can place their hand within said adjustable handle to releasably and rotatably hold said case and thereby said electronic device within their hand (see figures 3-6).  Snyder does not disclose the adjustable handle including a rigid and elongated panel.  Snyder is silent disclosing the panel of the main body of the case being semi-rigid.  However, Rodda discloses a wrist meter mount comprising a first connector member (12), a handle including a strap (40), a panel assembly (defined by combination of 41 and 46), wherein portion (46) of the panel is elongated and rigid, wherein the strap is connected to the panel at opposing ends forming a loop, and located a first side of the panel.  Rodda further discloses a rigid, elongated panel portion (46) vertically pivoting with respect to panel (41) by hinge (50) (see column 4 lines 56-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable handle of Snyder including a panel assembly as taught by Rodda for vertical pivoting of the case and the electronic device while attached to the user’s wrist.  Regarding the limitation of the semi-rigid panel for the main body of the case, Le gette a holder/case for an electronic device, the holder/case comprising a base formed from plastic material (see [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case main body panel of Snyder being made from plastic material since holder/cases made from plastic are well-known and nominal in the art.
Claim 2, 8, 10 and 16
Snyder as modified by Le gette discloses the semi-rigid panel is formed from plastic material.  Snyder as modified does not disclose a magnet attached to said rear surface of said semi-rigid panel of said main body.  Snyder does not disclose the first and second connectors formed from metallic material.  However, Rodda discloses the first connector attached to the rear surface of meter (11), wherein the first connector includes a magnet/metal (22) (see column 4 lines 44-59) adapted to releasably connect with a magnet/metal (42) of the second connector member of the handle to thereby releasably and statically holding said adjustable handle to said meter (see figures 1, 2, 5 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case main body panel, the first and second connectors of Snyder including magnets as taught by Rodda for easy engagement and attachment of the first and second connectors.  
Claims 3 and 11
Snyder further discloses the strap includes a first strap portion (200E) with openings (210), and second strap portion (200F) with fastening pegs (240); wherein said second strap portion is spaced from said first strap portion, is elongated; wherein said openings and pegs are configured to engage each other, as a closure, making the strap adjustable in length (see figure 1).  Snyder, further discloses other type of closures such as hook and loop fastener material are possible (see column 7 lines 19-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap replacing the openings and pegs with hook and loop fastener material, since it is recognize that those type of closures are equivalent type of fasteners in the art.
Claims 4 and 12
Snyder does not explicitly discloses the material of the strap.  However, Rodda discloses the strap (40) is an elastomeric band (49) (see column 4 lines 53-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Snyder being made from elastic material as taught by Rodda since the uses of elastomeric material is well-known and nominal in the art for the construction of wrist straps.   
Claims 5 and 13
Snyder further discloses the flexible portion of said first connector member is formed to include a rectangular projection extending outwardly therefrom, and is adapted to be pushed by a user’s finger to aid in flexing said flexible portion when said second connector member is to be disconnected from said first connector member (see figure 3 and column 7 lines 9-18).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 8,328,055), Rodda (US 9,164,126) and Le gette (US 2014/0191106) as applied to claims 5 or 13 respectively above, and further in view of Tedder (US 2018/0195834).
Claims 6 and 14
Snyder further discloses the first connector member is formed as a circular disk (424S) having a radius and including a plurality of spaced ridges upon an outer circumference thereof; and wherein said second connector member is formed as a circular disk (330) having a radius larger than said radius of said circular disk of said first connector member and including a plurality of spaced, flexible, teeth (322) upon an inner circumference thereof, such that said plurality of spaced, flexible, teeth of said second connector member releasably engage respective ones of said plurality of spaced ridges of said first connector member thereby allowing said adjustable handle to be rotatably and securely adjusted with respect to said main body (see column 5 lines 50-67 and column 6 lines 1-4).  Snyder does not disclose the spaced ridges of the first connector extending into the inner circumference of the first connector, the teeth of the second connector extending on an outer circumference of the circular disk, wherein a radius of the second connector is smaller than a radius of the first connector.  However, Tedder discloses an attachment assembly comprising a first connector (102) including a flexible portion (112) and a circular disk (110) comprising plurality of spaced ridges (118) extending on an inner circumference of the circular disk, a second connector (104) comprising a circular disk (defined by portion pointed by 122 in figure 1) including plurality of spaced teeth (116) extending on an outer circumference of the circular disk (see figure 1).  Tedder discloses the first and second connectors are released from each other when flexible portion/button (112) is pressed (see [0023] and [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Snyder having the first connector with the plurality of ridges on an inner circumference of the disk and the second connector with the plurality of teeth on the outer circumference of the circular disk as taught by Tedder, since a mere reversal of parts is within the knowledge of an ordinary artisan in the art and would yield predictable results.   
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 8,328,055), Rodda (US 9,164,126) and Le gette (US 2014/0191106) as applied to claims 1 or 9 respectively above, and further in view of Miller (US 9,861,001).
Claims 7 and 9
Snyder does not disclose a kick stand pivotally connected to said rear surface of said semi-rigid panel of said main body.  However, Miller a case for an electronic device, the case comprising the combination of a carrying handle (108) and a kick stand (114) pivotably attached to a rear surface of a base panel, the kick stand adapted to hold said case in an upright position (see figure 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Snyder having a kick stand as taught by Miller for easel purposes of the case and the electronic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736